DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (WO 2016/039022 - see equivalent US 2017/0179363).
	Regarding claim 1, Hayashi discloses a thermoelectric conversion device layer comprising: a thermoelectric conversion module comprising: a film substrate (12a in Fig. 6B), a thermoelectric element layer on one face of the film substrate in which a P-type thermoelectric element layer and an N-type thermoelectric element layer are alternately arranged to be adjacent to each other in an in-plane direction and disposed in series ([0116]; [0200]; 16 in Fig. 6B); a sealing layer on a first face of the thermoelectric element layer (20 in Fig. 6B; [0140]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components); a sealing base material layer on a second face of the sealing layer, the second face being opposite a first face of the sealing layer that is on the first face of the thermoelectric element layer (24a and 24b in Fig. 6B; [0044] discloses the constitutions of the two substrates are the same as each other), the sealing base material layer is composed of a layer containing a polymer compound (24a in Fig. 6B is composed of a polymer compound as disclosed in [0050]) on a base material (24b in Fig. 6B), wherein the layer containing a polymer compound is provided so as to cover the entire surface of at least one main surface of the base material (24a in Fig. 6B covers the entire surface of a main surface of 24b as shown in Fig. 6B), and an electrode layer arranged to ride over a boundary surface where a P-type thermoelectric element layer and an N-type make contact such that the electrode layer contacts the boundary surface (26 in Fig. 6B; it is noted that the term "make contact" does not require direct physical contact or the absence of intermediate components, and interpreted in a manner consistent with the description of the instant specification).
	With regard to the limitation "the sealing base material layer having a water vapor transmission rate at 40°C and 90% RH, as prescribed in JIS K7129:2008, of 10 g m-2 day-1 or less", the instant specification describes the composition of the sealing base material layer on page 14, and Hayashi describes layers 24a and 24b in Fig. 6B as being comprised of the materials listed in paragraphs [0050] - [0060].  Hayashi discloses the constitutions of the two substrates are the same as each other ([0044]).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	With regard to the limitation "the sealing layer has a water vapor transmission rate at 40°C and 90% RH, as prescribed in JIS K7129:2008, of 200 g m2 day-1 or less", the materials described in paragraph [0140] of Hayashi are similar to those described on pages 9 and 10 of the instant specification.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 3, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses on an other face of the film substrate, an additional sealing layer (12b in Fig. 6B; it is noted that the limitation "an additional sealing layer" does not specify the material composition of the sealing layer; therefore, layer 12b satisfies the requirements of the limitation).
	Regarding claim 4, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses a main component constituting the sealing layer is an acrylic resin or epoxy resin ([0140]).
	Regarding claim 5, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the sealing layer has a thickness of 5 to 50 microns ([0142]).
	Regarding claim 6, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the sealing base material layer is a layer containing a polymer compound ([0050]; [0044] discloses the constitutions of the two substrates are the same as each other).
	Regarding claim 7, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses the sealing base material layer has a thickness of 25 microns ([0303] L10).
	Regarding claim 8, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses wherein the thermoelectric element layer and the sealing layer come into direct contact with each other (20 in relation to 16 in Fig. 6B).
	Regarding claim 9, Hayashi discloses all the claim limitations as set forth above. Hayashi further discloses the sealing layer is composed of a sealant having pressure sensitive adhesiveness ([0140]).  
	With regard to the limitation "the sealing layer is composed of a sealant having pressure sensitive adhesiveness", the materials described in paragraph [0140] of Hayashi are similar to those described on pages 9 and 10 of the instant specification.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 10, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses a method of producing the thermoelectric conversion device layer comprising forming the thermoelectric element layer on one face of the film substrate ([0116]; [0200]; 16 on 12a in Fig. 6B; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components); and forming the sealing layer on the face of the thermoelectric element layer (20 on 16 in Fig. 6B; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 11, Hayashi discloses a thermoelectric conversion device layer comprising a thermoelectric conversion module comprising a film substrate (12a in Fig. 6B), and a thermoelectric element layer on one face of the film substrate in which a P-type thermoelectric element layer and an N-type thermoelectric element layer are alternately arranged to be adjacent to each other in an in-plane direction and disposed in series ([0116]; [0200]; 16 in Fig. 6B); (16 in Fig. 6B); and a sealing layer on a face of the thermoelectric element layer opposite the film substrate (20 in Fig. 6B; [0140]; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components), wherein the sealing layer is composed of a curable resin (epoxy resin ([0140]).
	Regarding claim 13, Hayashi discloses all the claim limitations as set forth above.  Hayashi further discloses the polymer compound is a polyimide ([0050]; [0044] discloses the constitutions of the two substrates are the same as each other).

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that the high thermal conduction portion (24b) is not laminated over the entire surface of the low thermal conduction portion (24a), and that it is necessary to provide a gap or space between adjacent 24b in Hayashi as evident in Figures 4D and 6B.  
In response to Applicant's argument, the sealing base material layer (24a and 24b in Fig. 6B of Hayashi; [0044] discloses the constitutions of the two substrates are the same as each other) is composed of a layer containing a polymer compound (24a in Fig. 6B is composed of a polymer compound as disclosed in [0050] of Hayashi) on a base material (24b in Fig. 6B of Hayashi), wherein the layer containing a polymer compound is provided so as to cover the entire surface of at least one main surface of the base material (24a in Fig. 6B covers the entire surface of a main surface of 24b as shown in Fig. 6B of Hayashi).
The limitations recited do not require 24a in Fig. 6B of Hayashi to correspond to the claimed base material.  The limitations recited do not require 24b in Fig. 6B of Hayashi to correspond to the claimed layer containing a polymer compound.  The claim limitations as recited allow for the interpretation set forth in this Office Action in which 24a in Fig. 6B corresponds to the claimed polymer compound, and in which 24b in Fig. 6B of Hayashi corresponds to the claimed base material.  24a in Fig. 6B covers the entire surface of a main surface of 24b as shown in Fig. 6B of Hayashi.  
It is noted that the claim amendment overcomes the 112 rejection of record in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726